Citation Nr: 0021140	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from July 1966 to May 1968.

This appeal arises from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that denied entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran has not requested a hearing on the matter.


FINDING OF FACT

The claim for service connection for PTSD lacks a competent 
medical diagnosis of PTSD; the claim is not plausible.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

According to the veteran's service records, he served in 
Vietnam from June 1967 to May 1968 at the Battery level with 
the 11th and 16th Field Artillery (FA).  His military 
operational specialty (MOS) code was 13A10, FA crewman.  He 
was awarded the Vietnam Campaign Medal and the Vietnam 
Service Medal.

According to the veteran's service medical records (SMRs), he 
was not treated for any nervous or mental condition. 

In January 1998, the veteran submitted a claim for service 
connection for PTSD.  He reported that his service included 
engaging the enemy in artillery duels, which was very 
stressful with incoming shells exploding around him.  He said 
that he suffered from nightmares, flashbacks, and had 
difficulty maintaining relationships at work and at home.  

According to a February 1998 VA PTSD examination report, the 
veteran reported surviving frequent mortar attacks while in 
Vietnam.  He reported that since active service, he had been 
in and out of work as an insulation installer where he 
occasionally argued with his foreman.  He reportedly has 
drunk excessively since 1969, which has resulted in a history 
of legal problems due to drinking.  He reported that he still 
lived with his wife of 23 years and had a good relationship 
with her and their two daughters.  The examiner noted that 
the veteran had "few" PTSD symptoms.  The veteran's reported 
stressor was "being mortared all the time" but the examiner 
felt that the veteran did not have intrusive thoughts about 
that event.  The veteran did report that he had dreams of 
being mortared, but the examiner felt that his dreams were 
not very troublesome.  The examiner noted that the veteran 
had neither history of flashbacks or intense psychological 
distress nor did he make an effort to avoid reminders of 
Vietnam.  Several other PTSD symptoms, such as feelings of 
detachment and sense of foreshortened future were also 
absent.  The veteran had depressed mood and impaired impulse 
control but the examiner noted that those symptoms were 
consistent with alcohol abuse.  The examiner felt that the 
symptoms presented were insufficient for a diagnosis of PTSD.  
The primary Axis I diagnosis was alcohol abuse versus 
dependence.  

II.  Legal Analysis

The threshold legal question with respect to any claim for 
service connection is whether the veteran has met his initial 
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran must generally satisfy three elements for each 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  In this case, this means that there must 
be a diagnosis of PTSD.  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence).  
Last, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown by medical evidence.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In addition to the general requirements for well 
groundedness, a claim for service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § Sec. 4.125(a).  See 64 Fed. Reg. 
32,807-08 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f) 
(1999)).  This diagnosis is conspicuously absent.  Although 
the veteran may feel that his symptoms resemble PTSD, he is 
not competent to provide probative evidence on a medical 
matter such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Therefore, the Board cannot accept his allegation in 
this regard as competent medical evidence.  Because no 
competent medical evidence of a diagnosis of PTSD has been 
submitted, the service connection claim is not plausible and 
it must be denied as not well grounded.

It appears that the RO denied the veteran's claims on the 
merits, while the Board has concluded that the claim is not 
well grounded.  However, the Court has held that "when a RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis."  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).









ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for PTSD is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

